Case 2:18-cv-00471-DBH Document 179 Filed 05/04/21 Page 1 of 1     PageID #: 2527



                     UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 GARY AURITT,                             )
                                          )
                        PLAINTIFF         )
                                          )
 V.                                       )       CIVIL NO. 2:18-CV-471-DBH
                                          )
 SHANNON AURITT,                          )
                                          )
                        DEFENDANT         )

                       ORDER ON PENDING MOTIONS

      No action is necessary on the defendant’s “Motion to have this case heard

any way possible.”   (ECF No. 157).     The case is on a trailing June list.   If

courtroom space becomes available for 3 days in June (other cases are currently

occupying the courtroom schedule), then it will be heard.

      The defendant’s Motion to Dismiss (ECF No. 168) is DENIED.              The

Magistrate Judge’s Order of April 15, 2021 (ECF No. 175), appropriately

addressed the compliance issues following the Final Pretrial Conference, and the

matter will now proceed to trial before me when a courtroom is available.

      SO ORDERED.

      DATED THIS 4TH DAY OF MAY, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
